Citation Nr: 1827325	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder with anxiety and panic features.

2.  Entitlement to an initial rating in excess of 10 percent for a left hand burn scar.
  

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on continuous honorable active duty in the United States Navy from July 1988 to May 2002.  He had an additional period of service from May 2002 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran presented sworn testimony at a hearing before the undersigned in April 2016.  

In November 2016, the Board restored service connection for the an anxiety disorder with depressive disorder and remanded the issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder and a rating in excess of 10 percent for left hand burn scar.  On remand, the Veteran's rating for his service-connected psychiatric disorder, now diagnosed as adjustment disorder with anxiety and panic features, was increased to 50 percent.  

The issue of entitlement to a rating in excess of 10 percent for left hand burn scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected psychiatric disability has not been productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment during the appeal period.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for adjustment disorder with anxiety and panic features have not been met during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9440 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher initial rating than 50 percent for his service-connected adjustment disorder with anxiety and panic features.  

The Veteran's adjustment disorder with anxiety and panic features is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440.  Ratings are assigned according to the manifestation of symptoms and the extent to which they cause occupational and social impairment.  See Bankhead v. Shulkin, 29 Vet. App. 10, 18 (2017); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  The rating criteria includes a non-exhaustive list of symptoms, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Bankhead, 29 Vet. App. at 18 (quoting Vazquez-Claudio, 713 F.3d at 116-17)(quotations omitted).  Thus, a veteran may qualify for a given disability rating by demonstrating that he or she suffers from the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms caused the level of occupational and social impairment associated with a particular disability evaluation.  Bankhead, 29 Vet. App. at 18; Vazquez-Claudio, 713 F.3d at 116-17 (quotations omitted).  In sum, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead, 29 Vet. App. at 22 (internal citations omitted).

The Board finds that a rating in excess of 50 percent is not warranted during the appeal period.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

Here, the evidence does not show that the Veteran's psychiatric symptoms were severe enough to result in occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) or total occupational and social impairment.  During the appeal period the Veteran's adjustment disorder with anxiety and panic features was productive of symptoms such as depression, anxiety, panic attacks, irritability, difficulty sleeping, nightmares, blunted or constricted affect, difficulty concentrating, difficulty with short-term memory and difficulty controlling his temper.  During a March 2010 VA medical appointment he reported problems with concentration and short term memory during the appeal period that caused him to forget what was said at meetings and prevent him from finishing work tasks.  He also reported becoming more irritable and frustrated dealing with customers.  See September 2010 VA Treatment Record.  However, the Veteran did not report suffering any adverse consequences at work as a result of these deficiencies, indicating that he had some reduced reliability and productivity but not the more severe deficiency associated with a 70 percent rating.  The Veteran did voluntarily leave a position during the appeal period, but the evidence shows that he did so because his superiors mistakenly believed that he attempted to steal some equipment and began to scrutinize and micromanage him.  He also reported that he did not like the commute.  See April 2017 VA Examination Report.  The Veteran further reported that he is currently working as a driver and is noted to have satisfied customers.  See id.  He did not report any current occupational deficiencies that he related to his psychiatric disorder during the April 2017 VA examination.

Moreover, the evidence does not show that the Veteran suffered a total social impairment or severe social impairment during the appeal period.  The Veteran reported having relationship issues during service and was noted to be assaultive during that time; however, the evidence does not show significant martial difficulties or any assaultiveness during the appeal period.  The Veteran did not report any marital problems in the September 2006, April 2011 or April 2012 VA examinations.  During the April 2017 VA examination he reported arguing with his wife sometimes, but characterized these arguments as "normal."  See April 2017 VA Examination Report.  He reported being somewhat socially isolative, having only one or two friends, but he did indicate that he and his wife will go out to eat if they have the money and if not, they will spend time going to parks, the beach and enjoying nature.  See id.  In earlier VA examinations he reported going running with his friends.  See April 2011 VA Examination Report.  He reported that his recent lack of social pursuits is because he has been driving an average of more than 80 hours per week, indicating that he does not have much free time available for leisure or social activities.  The Veteran reported having little contact with his children because they do not live near him.

Moreover, there is no evidence that the Veteran suffered from any deficiencies or impairment in his thinking or thought processes, judgment, memory or spatial orientation during the appeal period that warrant a 70 percent or 100 percent rating.  He did not exhibit intermittently illogical, obscure, or irrelevant speech as his communication was always noted to be goal oriented.  He exhibited no suicidal ideation, homicidal ideation, near continuous panic or depression, spatial disorientation, difficulty in adapting to stressful circumstances, persistent delusions or hallucinations or grossly inappropriate behavior.  Further, during a May 2011 VA examination, the Veteran reported feeling suicidal in 2009 related to a divorce.  Nevertheless, the VA treatment records from this time do not include any report of the Veteran experiencing suicidal thoughts and his suicide screenings were all negative.  Thus, the Board affords less probative value to the May 2011 notation of suicidal thoughts in 2009.  The Board also notes that during the April 2012 VA examination, the Veteran was observed to have impaired judgment and poor coping skills; however, the evidence of record does not show that these problems resulted in the Veteran being unable to adapt to stressful situations in a work like setting or resulted in inappropriate behavior.  The Board finds that these symptoms are contemplated within the rating criteria for the Veteran's current 50 percent rating.

Finally, the evidence does not show that the Veteran has exhibited the more serious symptoms associated with a 70 percent or 100 percent rating.  He was always noted to be well groomed during his VA examinations and medical appointments and was found to be able to perform activities of daily living.  The Veteran reported having "OCD" (obsessive compulsive disorder) because he liked to keep his workplace neat and orderly, but he noted that this was a self-diagnosis and neither the VA examiners nor his treating physicians noted any such diagnosis or obsessive rituals that interfered with his routine activities.  He reported symptoms of depression, anxiety and panic, but did not report that these symptoms persistent to the point that they were "near continuous" or resulted in an inability to function independently, appropriately and effectively.  The Veteran reported irritability, but there is no evidence that he was unable to control his impulses.  He reported being frustrated with customers, but did not report becoming verbally or physically abusive, and there is no indication of a persistent danger of hurting others.  There is no evidence that he exhibited spatial disorientation, neglect of personal appearance and hygiene, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself, an inability to perform activities of daily living, disorientation or severe memory loss.  Thus, as the evidence shows that the Veteran did not exhibit deficiencies in most areas or total occupational and social impairment during the appeal period, the Board finds that a rating in excess of 50 percent is not warranted.

ORDER

An initial rating in excess of 50 percent for adjustment disorder with anxiety and panic features is denied.


REMAND

In the November 2016 remand, the Board directed that a medical opinion should be provided addressing whether the Veteran's reported symptoms of left handed numbness, tingling and inability to lift objects was due to his service-connected left hand burn scar.  The April 2017 VA examiner did not provide the requested opinion.  As such, remand is warranted so that such an opinion can be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.  

2.  Schedule the Veteran for an orthopedic and peripheral nerve examination concerning the functional impairments the Veteran contends are due to his left hand burn scar disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

The VA examiner(s) should specifically identify any residual symptoms, including nerve or musculoskeletal symptoms or functional impairment, the Veteran exhibits or reports.  The examiner must specifically consider and discuss the Veteran's reports of numbness, tingling and an inability to lift objects.  See April 2016 Hr'g Tr. at 3-6.

The examiner should provide an opinion as to whether the Veteran's reported symptoms are at least as likely as not related to his service-connected left hand burn scar.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


